ORDER
MICHEL, Circuit Judge.
The court considers whether Nicon Ine.’s appeal should be dismissed.
On December 21, 2001, the Court of Federal Claims granted the United States’ motion for summary judgment on count I. On January 9, 2002, Nicon appealed. On January 22, Nicon filed an unopposed motion to dismiss count II. On January 23, 2002, the trial court granted the motion to dismiss and entered a final judgment.
Nicon’s January 9, 2002 appeal from the granting of a partial summary judgment is premature. However, as acknowledged by both parties, the dismissal of Nicon’s appeal does not prejudice Nicon because it may still file a timely notice of appeal.
Accordingly,
IT IS ORDERED THAT:
(1) Nicon’s appeal is dismissed.
(2) Each side shall bear its own costs.